DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1, 8, and 15 recites “receiving …”, “… updating …”, and “providing …”.  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” language, these steps in the context of this claim encompasses the user manually receives data while consuming or reading the data, updates or understand the data, and provides a response related to the data based on a question asked.  All of these steps can be performed in the mind and/or using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements - using a processor to perform all of these steps.  The use of a processor is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function of capturing input data and translating the captured input data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional step of “receiving” and “providing” are merely for the purpose of data gathering and/or insignificant extra-solution activity that amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, dependent claims 2-7, 9-17, and 16-20 include additional steps that are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bufe, III et al. (USPG 2017/0140052, hereinafter referred to as Bufe) in view of Netto et al. (USPG 2018/0225380, hereinafter referred to as Netto).

Regarding claims 1, 8, and 15, Bufe discloses a method, system, and computer program product, by a processor, for providing data content consumption support in a computing environment, the computer program product for, by a processor, providing data content consumption support in a computing environment, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, comprising: one or more computers with executable instructions (paragraphs 40-41) that when executed cause the system to:
receiving data from one or more data sources captured by one or more data capturing devices while a user is consuming the data on the one or more data sources (paragraphs 27-30, receiving and processing contents to update “knowledge graph”; “… filtering component 110 monitors a user accessing content, extracts information from the content, and determines one or more story arcs based on the content”); and
automatically updating domain knowledge with the data (paragraphs 27-30, receiving and processing contents to update “knowledge graph”; “… filtering component 110 builds or modifies one or more personal knowledge graphs for the one or more story arcs based on the extracted information … builds a new personal knowledge graph …”).
Bufe fails to explicitly disclose, however, Netto teaches providing a response to one or more queries based upon information accessed from a knowledge domain (paragraphs 31-33, “wherein the representation of knowledge associated with a chapter represents knowledge of the user at the time the user is consuming that chapter. Hence, representations of knowledge may be retrieved that corresponds to knowledge at a point in time in consuming of material. In one embodiment of the user interface implementation, a slider or scroll allows the user to select the chapter (e.g., for a book material, a chapter may represent a time unit in a time line), and based on the position of the slider or scroll, the system retrieves the representation of knowledge associated with that chapter from the database”; slider bar is considered an implicit query and is functionally equivalent to a query).  
Since Bufe and Netto are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using slider bar to indicate representation of knowledge associated with a particular chapter to retrieve based on associated timestamp.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 2, 9, and 16, Bufe further discloses capturing the one or more queries from the user via an audio capturing or display device, an image capturing or display device, an Internet of Things ("IoT") device or sensor, a graphical user interface ("GUI"), an electronic stylus, or a combination thereof; or providing the response via the audio capturing or display device, the image capturing or display device, the IoT device or sensor, the GUI, the electronic stylus, or a combination thereof (paragraphs 13-20, GUI for displaying contents that the system determines that the user may be interested in).  

Regarding claims 3, 10, and 17, Bufe further discloses extracting the data from one or more data sources while the user is consuming the data, wherein the extracted data includes image data, audio data, media data, contextual data, relational data pertaining to current amount of consumed content or historically consumed content, or a combination thereof (paragraphs 17 and 27, content can be “news articles, a tweet, a video, or a podcast” and “extracts information from the content”).  

Regarding claims 4 and 11, Bufe fails to explicitly disclose, however, Gould teaches analyzing the data to identify a current amount of consumed data (paragraphs 31-33, amount of data consumed is indicated by slider bar associated with timestamp or time line), the one or more queries relating to selected portions of the consumed data or historically consumed content, or a combination thereof (paragraphs 31-33, “wherein the representation of knowledge associated with a chapter represents knowledge of the user at the time the user is consuming that chapter. Hence, representations of knowledge may be retrieved that corresponds to knowledge at a point in time in consuming of material. In one embodiment of the user interface implementation, a slider or scroll allows the user to select the chapter (e.g., for a book material, a chapter may represent a time unit in a time line), and based on the position of the slider or scroll, the system retrieves the representation of knowledge associated with that chapter from the database”; slider bar is considered an implicit query and is functionally equivalent to a query).  
Since Bufe and Netto are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using slider bar to indicate representation of knowledge associated with a particular chapter to retrieve based on associated timestamp.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 5, 12, and 18, Bufe further discloses enhancing existing data in the domain knowledge with the data (paragraph 28, “adds relevant, new information extracted from the content to a personal knowledge graph that already exists in knowledge store 114 …”); or suggesting one or more revisions or editions to the data captured from the one or more data sources; or resetting the domain knowledge upon commencement of consuming alternative data from one or more alternative data sources.  

Regarding claims 6, 13, and 19, Bufe further discloses searching and identifying, in a knowledge graph, one or more concepts, semantic references or definitions, keywords, or one or more relationships between one or more entities from the data according to the one or more queries, wherein the one or more concepts, the semantic references or definitions, the keywords, and the one or more entities are nodes within the knowledge graph representing the domain knowledge (paragraphs 34-37 and/or figures 3A-C).  

Regarding claims 7, 14, and 20, Bufe further discloses including implementing a machine learning operation to: perform a natural language processing ("NLP") operation upon the data (paragraph 19, using NLP method to generate a personal knowledge graph); convert image data, audio data, or a combination thereof to textual data; determine one or more concepts, semantic references or definitions, keywords, or one or more relationships between one or more entities (paragraphs 19, 23, and 28; also see figures 3A-C; relationships between entities or topics); P201901688US0144determine a selected amount of consumed data or non-consumed data to be included in the response to the one or more queries; restrict an alternative selected amount of the consumed data or the non-consumed data from being included in the response to the one or more queries; or learn one or more concepts, semantic references or definitions, keywords, or one or more relationships between one or more entities from the data (paragraphs 19, 23, and 28; also see figures 3A-C; relationships between entities or topics).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gould et al. (USPN 2017/0308681) teach amount of data consumed that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656